 



Exhibit 10.6
 
Employment Contract
 
Between
Pharmaceutical Research Associates GmbH
- hereinafter referred to as the ,,Company“ -
and
Monika Pietrek
- hereinafter referred to as the ,,Executive
Employee“ -



--------------------------------------------------------------------------------



 



     
1. 
  Commencement of Employment
 
    This Employment Contract sets out the terms and conditions of the employment
relationship of the Executive Employee with the Company with retroactive effect
from February 3, 2006. The Executive Employee has been employed by the Company
since April 1, 1996.
 
   
2. 
  Duties and reporting
 
   
2.1 
  The Executive Employee is employed as Executive Vice President. She will
report to the President and CEO or such other person as may be authorised by the
Company and notified to her.
 
   
2.2 
  The Executive Employee shall devote her entire working capacity to the
Company.
 
   
2.3 
  The Company reserves the right to assign to the Executive Employee other
reasonable tasks corresponding to her training and abilities and/or to transfer
her to another job or place of work within 35 miles of the Executive Employee’s
then current location. This right also continues to exist if the Executive
Employee performs a particular job for a longer period of time or is employed at
a particular place of work for a longer period of time. This reservation also
applies to any areas of responsibility delegated in future.

     
3. 
  Remuneration
 
   
3.1 
  The Executive Employee will receive an annual remuneration of EUR233,500 —
gross for her services, payable in fourteen (14) equal instalments. Twelve
(12) of the fourteen (14) instalments will be paid in at the end of each
calendar month. The remaining 13th instalment (summer allowance – Urlaubsgeld)
will be paid every year in the month of June. The remaining 14th instalment
(Christmas allowance – Weihnachtsgeld) will be paid every year in the month of
November. If the employment relationship of the Executive Employee begins or
ends during the course of the calendar year then the 13th and the 14th
instalment will be paid pro rata. This remuneration shall cover all her
services, in particular including any business travel, overtime and extra work,
work on Saturdays, Sundays, public holidays and night-work, and any holiday
granted but not taken.
 
   
3.2 
  The Executive Employee shall participate in the PRA International Bonus Plan
(“Bonus Plan”) approved by the Board of Directors of PRA International (the
parent company of the Company) with an annual bonus target of USD125,000 gross.
Executive Employee’s eligibility for bonus payments under the Bonus Plan shall
be governed by the terms of said Bonus Plan (hereby incorporated by reference).
Any bonus payments must be approved by the Compensation Committee of the Board
in advance of payment.

     
3.3
  The Executive Employee shall participate under the terms of the PRA
International 2004 Incentive Award Plan (“Incentive Award Plan”), according to
the terms set forth in Exhibit A.
 
   
3.4
  It is understood and agreed that the Compensation Committee of the Board will
review compensation matters of the Company on a regular basis, and will (on at
least an annual basis) set all annual bonus targets, remuneration and benefits
in which the Executive Employee shall be eligible to participate.
 
   
3.5
  The Executive Employee shall be provided with a leased company car for
business and personal use. The company will compensate an annual leasing rate of
EUR 10,000- gross. The Executive Employee agrees to use the car in accordance
with the Company car policy which may be reviewed from time to time. The
Executive Employee shall be responsible for paying all fuel costs. Actual fuel
costs are paid by the Company when the car is used on company business. The
Executive Employee will be solely responsible for any tax on the non-cash value
of the private use of the car.
 
   
3.6
  The Executive Employee is responsible herself to select a private pension and
disability insurance. Upon presentation of the relevant policies along with
proof of payment of the contributions, the Company will reimburse to the
Executive Employee a maximum amount of

-2-



--------------------------------------------------------------------------------



 



     
 
  EUR 920.- per month for the private pension insurance and EUR 210.- per month
for the disability insurance. The Company’s part of the contributions to the
statutory pension, health, care and unemployment scheme remains unaffected.
Benefits will terminate on the expiration of the Executive Employee’s employment
relationship with the Company.
 
   
4. 
  Hours of Work
 
    The Executive Employee shall devote her entire working energy, specialist
skills and experience to the Company.
 
   
5. 
  Holidays
 
   
5.1 
  The Executive Employee is entitled to 30 working days of holiday for each
calendar year in addition to public holidays.
 
   
5.2 
  The holiday is to be taken in mutual agreement with her supervisor.
 
   
5.3 
  If the Executive Employee joins or leaves the Company during the course of the
calendar year then holiday will be calculated pro rata.
 
   
5.4 
  The holiday must be granted and taken during the calendar year. The transfer
of holiday to the next calendar year shall only be acceptable due to
indispensable operational or personal reasons of the Executive Employee, and
must be approved in advance by the Company. Any holiday which has been carried
forward can only be taken prior to 31 March of the following calendar year.
 
   
6. 
  Incapacity to work
 
   
6.1 
  The Executive Employee is obliged to notify the Company of each incapacity to
work and its estimated duration immediately. In so doing, reference is to be
made to urgent work.
 
   
6.2 
  If the event illness lasts more than three calendar days, the Executive
Employee must present the Company with a medical certificate stating its
expected duration on the next working day at the latest. The Company has the
right to demand presentation of the medical certificate stating its anticipated
duration. If the employment incapacity exceeds the anticipated duration given in
the medical certificate, then she is obligated to provide a new medical
certificate stating its expected duration within three days.
 
   
6.3 
  For the Executive Employee’s illness certified by a physician, the Company
will pay the difference between the full salary and the payment of the Executive
Employee’s health insurance for the following period of time based on duration
of the employment relationship:
 
  - for less than five (5) years, up to six (6) weeks;
 
   
 
  - for five (5) years or greater, up to two (2) months;
 
   
 
  - for ten (10) years or greater, up to three (3) months;
 
   
 
  - for fifteen (15) years or greater, up to four (4) months;
 
   
 
  - for twenty (20) years or greater, up to five (5) months;
 
   
 
  - for twenty-five (25) years or greater, up to six (6) months.
 
   
 
   
6.4 
  The Executive Employee now transfers to the Company any and all possible
claims that she has vis-à-vis third parties due to the inability to work. The
transfer is limited to the amount of payments made or to be made in accordance
with the statutory provisions concerning sick pay. Insurance claims to statutory
or personal life, accident and health insurance carriers are not included
hereunder. The Company accepts the transfer.
 
   
7. 
  Expenses
 
    Subject to such conditions as the Company may from time to time determine
and pursuant to the Company’s expense reimbursement policy then in place , the
Company shall reimburse the Executive Employee for reasonable expenses incurred
by the Executive Employee in connection with the business of the Company and the
performance of the Executive Employee’s duties hereunder. The Execu-

-3-



--------------------------------------------------------------------------------



 



      tive Employee shall be entitled to travel business class on all business
related transoceanic airplane flights where the specific segment of the flight
is over 5 hours in length.
 
   
8. 
  Termination of Employment
 
   
8.1 
  The employment relationship may be terminated by either party with a notice
period of twelve (12) months to the end of the calendar month. The statutory
notice periods to be observed by the Company in case of a longer period of
service of the Executive Employee also apply to the termination of the
employment relationship by the Executive Employee.
 
   
8.2 
  The right to an extraordinary termina-tion remains unaffected.
 
   
8.3 
  In order to be valid, each termination must be in writing.
 
   
8.4 
  Without the requirement of a termination, the employment relationship shall
end no later than the end of the month in which the Executive Employee reaches
the age of 65, provided that she can claim the standard old-age pension
(Section 35 code of social law VI – Sozialgesetzbuch VI) at this time or an
equivalent old-age pension.
 
   
 
  If the Executive Employee can already apply for the old-age pension at an
earlier time without any deductions of the pension amount, the employment
relationship shall end at such time.
 
   
8.5 
  If notice of termination of the employment relationship is given by either of
the parties, the Company reserves the right to release the Executive Employee
from her duties with immediate effect, taking into account remaining holiday
entitlement, subject to continued payment of the contractual remuneration. The
Executive Employee shall at the same time surrender all posts and functions she
may hold in the Company.
 
   
 
  The right of the Executive Employee to participate in professional
organisations, symposiums and committees (DIA, PfRMA, GMDS) as active and
passive member remains unaffected, as far and as long as she participates as
private person, without representing the Company and at her own expenses.
 
   
8.6 
  This Employment Contract may be terminated by the Executive Employee at any
time for Good Reason with immediate effect. For purposes of this Employment
Contract, “Good Reason” shall mean (1) any material breach of this Employment
Contract by the Company; (2) the diminution, without the Executive Employee’s
written consent, of the Executive Employee’s position, title, authority, duties
or responsibilities as indicated in this Employment Contract; or (3) the Company
requiring the Executive Employee, without the Executive Employee’s written
consent, to be based at any office or location or to relocate to any location
other than within 35 miles of the Executive Employee’s then current location.
Termination by the Executive Employee hereunder this Section 8.6 shall not
abrogate the rights and remedies of the Executive Employee in respect of the
breach giving rise to such termination.
 
   
8.7 
  If the Executive Employee’s employment relationship is terminated pursuant to
the death of the Executive Employee or by the Executive Employee for Good Reason
with immediate effect, the Company shall provide the Executive Employee (or, in
the case of her death her heirs) the following (collectively, the “Termination
Payments”): the Executive Employee’s full remuneration mentioned in Sections 3.1
and 3.5(at the same time the Executive Employee would otherwise receive such
base remuneration if the Executive Employee were still employed by the Company)
for twelve (12) months after the termination date.
 
   
8.8 
  If within twelve (12) months after a Change in Control, the Executive Employee
is terminated by the Company pursuant to Section 8.1 (with twelve (12) months
notice to the end of a month), then the Executive Employee is entitled to the
Termination Payments as stated in Section 8.7 above, except that all payments to
be made pursuant to

-4-



--------------------------------------------------------------------------------



 



     
 
  this Section shall be paid to the Executive Employee in a lump sum upon the
termination date.
 
   
 
  If within twelve (12) months after a Change in Control the Executive Employee
terminates this Employment Contract pursuant to Section 8.6 (with immediate
effect), then the Executive Employee is entitled to the Termination Payments as
stated in Section 8.7 above, except that the period for which remuneration and
benefits are provided in Section 8.7 shall be twenty-four (24) months, and all
payments to be made pursuant to this Section shall be paid to the Executive
Employee in a lump sum upon the termination date. For purposes of this
Section 8.8 and this Employment Contract, “Change in Control” shall mean:
(1) the sale of all or substantially all of the assets of PRA International; or
(2) the consummation of a merger or consolidation of PRA International with any
other corporation other than (a) a merger or consolidation which would result in
the voting securities of PRA International outstanding immediately prior thereto
continuing to represent more than fifty percent (50%) of the combined voting
power of the voting securities of PRA International, or such surviving entity,
outstanding immediately after such merger or consolidation, or (b) a merger or
consolidation effected to implement a recapitalization of PRA International (or
similar transaction) in which no “person” (as defined below) acquires more than
thirty percent (30%) of the combined voting power of PRA International’s
then-outstanding securities; or (3) any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than (a) PRA International or (b) any corporation owned,
directly or indirectly, by PRA International or the shareholders of PRA
International in substantially the same proportions as their ownership of stock
in PRA International), becomes after the Effective Date the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of PRA International representing thirty percent (30%) or more of the
combined voting power of PRA International’s then outstanding securities.
 
   
8.9 
  The Company’s obligation to make any Termination Payments provided in
Sections 8.7 and 8.8 above is conditioned upon the Executive Employee’s
execution and non-rescission of a general release in the reasonable form
provided by the Company. It is further conditioned upon the Executive Employee
waiving her right to file a termination protection claim (Kündigungsschutzklage,
Klage auf Feststellung der Unwirksamkeit der Kündigung) after service of the
termination notice before a German Court.
 
   
8.10 
  In the event that any payments under this Employment Contract or any other
compensation, benefit or other amount from the Company for the benefit of the
Executive Employee are subject to the tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (including any applicable
interest and penalties, the “Excise Tax”), no such payment (“Parachute Payment”)
shall be reduced (except for required tax withholdings) and the Company shall
pay to the Executive Employee by the earlier of the date such Excise Tax is
withheld from payments made to Executive Employee or the date such Excise Tax
becomes due and payable by the Executive Employee, an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive Employee
(after deduction of any Excise Tax on the Parachute Payments, taxes based upon
the Tax Rate (as defined below) upon the payment provided for by this
Section 8.10 and Excise Tax upon the payment provided for by

-5-



--------------------------------------------------------------------------------



 



     
 
  this Section 8.10), shall be equal to the amount the Executive Employee would
have received if no Excise Tax had been imposed. A tax counsel chosen by the the
Company’s independent auditors, provided such person is reasonably acceptable to
the Executive Employee (“Tax Counsel”), shall determine in good faith whether
any of the Parachute Payments are subject to the Excise Tax and the amount of
any Excise Tax, and the Tax Counsel shall promptly notify the Executive Employee
of its determination. The Company and the Executive Employee shall file all tax
returns and reports regarding such Parachute Payments in a manner consistent
with the Company`s reasonable good faith determination. For purposes of
determining the amount of the Gross-Up Payment, the Executive Employee shall be
deemed to pay taxes at the Tax Rate applicable at the time of the Gross-Up
Payment. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time a Parachute Payment is
made, the Executive Employee shall repay to the Company promptly following the
date that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (without
interest). In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time a Parachute Payment is made (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the Gross-Up Payment), The Company shall pay the Executive
Employee an additional amount with respect to the Gross-Up Payment in respect of
such excess (plus any interest or penalties payable in respect of such excess)
at the time that the amount of such excess is finally determined. The Company
shall reimburse the Executive Employee for all reasonable fees, expenses, and
costs related to determining the reasonableness of the Company`s position in
connection with this section and preparation of any tax return or other filing
that is affected by any matter addressed in this section, and any audit,
litigation or other proceeding that is affected by any matter addressed in this
Section 8.10 and an amount equal to the tax on such amounts at Executive
Employee’s Tax Rate. For the purposes of the foregoing, “Tax Rate” means the
Executive Employee’s effective tax rate based upon the combined federal and
state and local income, earnings, Medicare and any other tax rates applicable to
the Executive Employee, all at the highest marginal rate of taxation in the
country and state of the Executive Employee’s residence on the date of
determination, net of the reduction in federal income taxes which could be
obtained by deduction of such state and local taxes.
 
   
8.11 
  In no event shall the Executive Employee be obligated to seek other employment
or take any other action by way of mitigation of the amounts (including amounts
for damages for breach) payable to the Executive Employee under any of the
provisions of this Employment Contract, and such amounts shall not be reduced
whether the Executive Employee obtains other employment. In addition, following
a Change in Control only, the Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense

-6-



--------------------------------------------------------------------------------



 



     
 
  or other claim, right or action which the Company may have against the
Executive Employee or others. Notwithstanding any other provisions in this
Agreement to the contrary, in the event that, following a Change in Control, any
successor in interest to the Company unsuccessfully contests and/or challenges
any of the Company’s rights under this Agreement, then the successor in interest
to the Company shall pay the Executive Employee’s reasonable attorney’s fees and
costs incurred in such contest or challenge.
 
   
9. 
  Secondary Occupation
 
    The Executive Employee shall dedicate her full efforts to the Company and
promote the interests of the Company. Any other paid employment as well as
participation in enterprises of any kind requires the prior written approval of
the Company. This also applies to such other employment which is unpaid, but
which could interfere with the employment performance for the Company. This does
not apply to the usual acquisition of share or other company interests for
investment purposes. Membership in a representative capacity or in the
supervisory board of other enterprises likewise requires the prior written
approval of the Company.
 
    The Executive Employee is entitled to participate in professional
organisations, symposiums and committees (DIA, PfRMA, GMDS) as active and
passive member.
 
   
10. 
  Inventions, Copyrights
 
   
10.1 
  For the handling of employee inventions, the provisions of the Employee
Invention Act (Gesetz über Arbeitnehmererfindungen) shall apply in its relevant
version as well as the relevant guidelines issued on this for the remuneration
of employee inventions in private employment.
 
   
10.2 
  To the extend that copyrights are secured by the Executive Employee in the
context of her work-related activity, it is hereby agreed that the Company,
within the context of the Copyright Act (Urheberrechtsgesetz), has a
comprehensive right of exploitation for the duration of the copyright, even if
the employment relationship between the Executive Employee and the Company is
dissolved in the meantime. The transfer of these rights is paid for through the
remuneration in accordance with Section 3.
 
   
11. 
  Non-competition
 
   
11.1 
  With the exception of when Section 11.2 applies, during the term of the
employment relationship with the Company and for twelve (12) months after
termination of the employment relationship, the Executive Employee agrees that
she will not, whether as owner, manager, officer, director, employee, consultant
or otherwise, be engaged or employed by a Competing CRO to provide Customer
Services that are the same or substantially related to the Customer Services
that the Executive Employee performed for the Company at any time during the
twenty-four (24) months prior to the termination of the employment relationship.
 
   
 
  The Company acknowledges and agrees that ownership by the Executive Employee
of not more than one percent (1.0%) of the shares of any corporation having a
class of equity securities actively traded on a securities exchange or on the
Nasdaq Stock Market shall not be deemed, in and of itself, to violate the
prohibitions set forth in this Section 11.1.
 
   
11.2 
  In the event the employment relationship ends according to Section 8.8 above,
the Executive Employee agrees that in consideration of the Company’s obligation
to make the payments provided in Section 8.8, the Executive Employee agrees that
the provisions of Section 11.1 (Non-Competition) shall not apply and, instead,
the following provision shall apply:
 
   
 
  The Executive Employee agrees that during the term of the employment
relationship and for a period of twelve (12) months after the Executive
Employee’s

-7-



--------------------------------------------------------------------------------



 



     
 
  employment with the Company ceases, (the “Change in Control Noncompetition
Period”), the Executive Employee will not whether as owner, manager, officer,
director, employee, consultant or otherwise, be engaged or employed by a Change
in Control Competing CRO to provide Customer Services that are the same or
substantially related to the Customer Services that the Executive Employee
performed for the Company at any time during the twenty-four (24) months prior
to the termination of the employment relationship.
 
   
 
  The Company acknowledges and agrees that ownership by the Executive Employee
of not more than one percent (1.0%) of the shares of any corporation having a
class of equity securities actively traded on a national securities exchange or
on the Nasdaq Stock Market shall not be deemed, in and of itself, to violate the
prohibitions set forth in this Section 11.2.
 
   
 
  For the purposes of this Section 11.2, the terms “Customer Services” and
“Customer” shall have the same meanings as stated in Section 11.7. For purposes
of this Section 11.2, “Change in Control Competing CRO” means any entity (and
its respective affiliates and successors) that competes with Employer in the
provision of Customer Services to Customers as a contract research organization
and assumes, as an independent contractor with a drug sponsor, one or more of
the obligations of a drug sponsor, e.g., design of a protocol, selection or
monitoring of investigations, evaluating reports, and preparation of material to
be submitted to the Food and Drug Administration or equivalent regulatory
agency.
 
   
11.3 
  The prohibition of competition applies worldwide.
 
   
11.4 
  During the said period of twelve (12) months after termination of this
Employment Contract, the Executive Employee will receive for the duration of the
prohibition of competition a non compete compensation equal to 75% of her most
recent contractual remuneration (Section 74 para 2 German Commercial Code –
Handelsgesetzbuch). Any income earned by the Executive Employee under other
employment contracts or engagements during the said period of twelve (12) months
after termination of the Employment Contract will be offset against the non
compete compensation due to her under this Section 11.4, provided that the total
of such income and the non compete compensation exceeds the most recent
contractual remuneration by 10 % or, if the Executive Employee had to change her
place of residence for the new engagement, by 25 %. Additionally, Sections 74 et
seqq. German Commercial Code (Handelsgesetzbuch) apply.
 
   
11.5 
  The post-contractual prohibition of competition shall not come into effect if
upon her departure from the Company the Executive Employee has concluded her
65th year of age, respectively the Executive Employee fulfils the qualifications
for earning of legal old age pension as applicable from time to time.
 
   
11.6 
  Without prejudice to the Company ´s rights to any other remedy against the
Executive Employee, if she breaches the provisions of Section 11.1 (or
Section 11.2), she is obliged to pay to the Company, for each month in which
such breach occurs, an amount of twice the gross average monthly remuneration as
mentioned in Section 3.1 which was paid to her in the 12 months immediately
preceding the termination of her Employment Contract with the Company.
 
   
11.7 
  For the purposes of this Employment Contract, the term “Customer Services”
means any product or service provided by the Company to a third party for
remuneration, including, but not limited to, on a contract or outsourced basis,
assisting pharmaceutical or biotechnology companies in developing and taking
drug compounds, biologics, and drug delivery devices through appropriate
regulatory approval processes, (1) during the Executive Em-

-8-



--------------------------------------------------------------------------------



 



     
 
  ployee’s employment under this Employment Contract or (2) about which the
Executive Employee has material knowledge and that the Executive Employee knows
the Company will provide or has contracted to provide to third parties during
the twelve (12) months following the termination of this Employment Contract.
“Customer” means any person or legal entity (and its subsidiaries, agents,
employees and representatives) about whom the Executive Employee has acquired
material information based on employment with the Company and as to whom the
Executive Employee has been informed that the Company provides or will provide
Customer Services.“Competing CRO” means any of the following entities and their
affiliates and successors to the extent that and for so long as those said
entities, affiliates, and successors directly compete with the Company in the
provision of Customer Services to Customers: Charles River Laboratories
International, Inc., Covance Inc., ICON plc, INC Research, Inc., Kendle
International Inc., MDS Pharma Services, PAREXEL International Corporation,
Pharmaceutical Product Development, Inc., PharmaNet, Quintiles Transnational
Corp., United BioSource Corporation, and United HealthCare Corporation.
 
   
12. 
  Prohibition Against Luring Away Employees and Protection of Clients
 
   
12.1 
  The Executive Employee is obligated for a period of twelve (12) months
immediately following the termination of her employment relationship, howsoever
caused, not to either directly or indirectly solicit, induce or recruit any of
the Company’s employees, as at the date of the termination of her employment
relationship, with whom she had personal dealings to leave their employment
relationship either for herself or for any other person, firm, corporation or
company.
 
   
12.2 
  The Executive Employee is obligated after the termination of her employment
relationship with the Company, howsoever caused, not to induce customers of the
Company to end their business relations with the Company, to limit the business
relations or to alter the conditions of the business relations, nor shall she
attempt to induce customers to act in such a manner.
 
   
12.3 
  Without prejudice to the Company ´s rights to any other remedy against the
Executive Employee, if she breaches the provisions of Sections 12.1 or 12.2, she
is obliged to pay to the Company, for each month in which such breach occurs, an
amount of twice the gross average monthly remuneration as mentioned in
Section 3.1 which was paid to her in the 12 months immediately preceding the
termination of her Employment Contract with the Company.
 
   
13. 
  Confidentiality and Integrity
 
   
13.1 
  The Executive Employee is obligated to keep confidential during her employment
relationship and after its termination all confidential information regarding
information, knowledge, contacts and experience relating to the businesses,
operations, properties, assets, liabilities and financial condition of the
Company and the markets and industries in which it operates, including, without
limitation, information relating to business plans and ideas, trade secrets,
intellectual property, know-how, formulas, processes, research and development,
methods, policies, materials, results of operations, financial and statistical
data, personnel data and customers in and related to the markets and industries
in which the Company operates, as well as her remuneration. This applies also in
respect of other members of staff of the Company, unless her work requires her
to disclose such information.
 
   
13.2 
  The Executive Employee further undertakes to issue the Company with infor-

-9-



--------------------------------------------------------------------------------



 



     
 
  mation on all business dealings in which she was involved or which were made
known to her during the course of her official work, even after termination of
the employment relationship.
 
   
13.3 
  The obligations set forth in Sections 13.1 and 13.2 shall also apply, without
limitation, to information stored on data media.
 
   
13.4 
  The Executive Employee is obligated by signing this Employment Contract to
comply with the provisions regarding data secrecy under § 5 of the German Data
Protection Act (Bundesdaten-schutzgesetz). Pursuant thereto, she is prohibited
from altering, publishing, making available or otherwise using personnel-related
data in an unauthorized manner for a purpose other than for the lawful
fulfilment of the relevant purpose. This obligation continues to exist also
after the termination of her employment relationship.
 
   
13.5 
  The Executive Employee is prohibited from accepting or obtaining, either
directly or indirectly, discounts, rebates, commissions or other incentives
(whether in cash or in kind), if this is not allowed in accordance with the
applicable regulations or guidelines governing transactions by employees on
behalf of the Company. If the Executive Employee does so despite this provision,
she is obliged to promptly account to the Company for the amounts so received.
 
   
13.6 
  In the event of a culpable violation of the obligations hereunder, the
Executive Employee is obliged to pay to the Company, for each month in which
such breach occurs, an amount of twice the gross average monthly remuneration as
mentioned in Section 3.1 which was paid to her in the 12 months immediately
preceding the termination of her Employment Contract with the Company.
 
   
14. 
  Preclusive periods
 
   
14.1 
  All claims arising from and in connection with the employment relationship
shall be asserted in writing within six (6) months after the due date, however
no later than three (3) months after the termination of the employment
relationship. Claims not asserted within this period shall expire.
 
   
14.2 
  Should the other party to the contract reject the claim or not respond within
one month of the assertion of the claim, the claim must be asserted in court by
the opposing party within a period of three months after the written rejection
or the expiration of the time limit, otherwise it expires as well.
 
   
15. 
  Miscellaneous
 
   
15.1 
  Changes or supplements to this Employment Contract are required to be in
writing to be valid. Electronic form is excluded. Oral agreements on the setting
aside of the written form shall be null and void.
 
   
15.2 
  Should any provision of this Employment Contract be or become invalid, the
validity of the remaining provisions of this Employment Contract shall not be
affected thereby. The parties are obligated to replace any invalid provision
with a provision that best approximates the legal and economic intent of the
invalid provision.
 
   
15.3 
  This Employment Contract represents the entire agreement existing between the
parties. All previous agreements between the parties shall cease to be effective
and shall be replaced by this Employment Contract.
 
   
15.4 
  Only the German version of this Employment Contract is the binding version.
 
   
15.5 
  This Employment Contract shall be interpreted and construed in accordance with
the laws of Germany and governed by the jurisdiction of the German courts.
 
   
15.6 
  For disputes arising from this employment relationship, its existence and
termination, the Labour Court of the location in which the contested obligation
is to be fulfilled shall be competent.

-10-



--------------------------------------------------------------------------------



 



     
 
   
 
   
16. 
  Good Standing Certification
 
   
16.1 
  The Executive Employee declares that she has at no time been debarred by the
Food & Drug Administration (FDA) under 21 U.S.C. Section 335a (1994).
 
   
16.2 
  The Executive Employee declares that she has never been convicted of a felony
under federal or other law in any jurisdiction for conduct relating to the
development, testing or approval of any drug product or device, or the
preparation or submission of new drug application (NDA), abbreviated new drug
application (ANDA), device 510(k) notification, device premarket approval
application (PMA), biologics license application, or otherwise relating to the
regulation of any drug product or device.
 
   
16.3 
  The Executive Employee declares that except as set forth in the attached
description (if applicable), she has never been investigated by the FDA,
National Institute of Health (NIH); US Department of Justice or other
Governmental Authority for data fraud or in connection with any types of conduct
referred to in Section 16.2 above.

/s/ Patrick K. Donnelly
 
Pharmaceutical Research Associates GmbH
/s/ Monika Pietrek
 
Executive Employee

   
I acknowledge receipt of my Employment Contract and duly signed on behalf of the
Company of which this is a copy and I agree to abide by the terms and conditions
of my Employment Contract. I herewith agree that the Company shall be entitled
to use personnel-related data of me for purposes of the employment relationship,
even in its associated companies.
 

/s/ Monika Pietrek
 
Executive Employee

-11-